JOHN MAUZY PITTMAN, Judge. |, This is an appeal from a February 2011 order terminating appellant’s parental rights to his minor child, E.G., born November 21, 2008. Appellant’s counsel has filed a no-merit brief pursuant to Linker-Flores v. Arkansas Department of Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Arkansas Supreme Court Rule 6 — 9(i), asserting that there are no issues of arguable merit to support the appeal and requesting to be relieved as counsel. The motion is accompanied by an abstract and addendum of the proceedings below and a brief explaining why none of the trial court’s rulings present a meritorious ground for appeal. The clerk of this court sent by certified mail copies of the motion and the abstract, brief, and addendum to appellant’s last known address, informing him that he had the right to file pro se points for reversal under Ark. Sup.Ct. R. 6-9(i)(3). Appellant filed no statement of points. The record shows that the child was removed from the custody of appellant’s wife because of severe physical abuse at the age of five months, when appellant was performing military service and not present in the home. The parental rights of appellant’s wife were terminated. Appellant returned from Iraq and was in Kentucky for eighteen months prior to the termination hearing. Appellant was ordered to obtain a psychological examination, complete parenting classes, complete anger-management classes, submit to a drug and alcohol assessment, participate in random drug screens and DNA testing, and maintain stable employment and housing. The Department of Human Services made referrals to services, but appellant failed to participate in any of them and remained noncompliant until the termination hearing, when his attorney asked that he be given additional time. The dissenting judge’s passionate outrage is noteworthy, but the fact remains that none of the issues that she identifies were raised or developed by appellant1 at the termination hearing or anywhere else. Despite her suggestion to the contrary, this is not a matter of subject-matter jurisdiction that may be raised for the first time on direct appeal. See Porter v. Arkansas Department of Health & Human Services, 374 Ark. 177, 286 S.W.3d 686 (2008); Arkansas Department of Human Services v. Circuit Court of Sebastian County, 363 Ark. 389, 214 S.W.3d 856 (2005); Banning v. State, 22 Ark.App. 144, 737 S.W.2d 167 (1987). Based on our examination of the record and the brief presented to us, we find that counsel has complied with the requirements established by the Arkansas Supreme Court for no-merit motions in termination cases, and we hold that the appeal is wholly without merit. Consequently, we grant counsel’s motion to withdraw and affirm the order terminating appellant’s parental rights. Affirmed; motion to withdraw granted. GLADWIN, ROBBINS, WYNNE, and GLOVER, JJ., agree. HART, J., dissents.  . Appellant was represented by counsel for several months prior to the termination order, including at the termination hearing. At no time during the termination hearing did appellant’s attorney argue that the services appellant agreed to perform were improperly imposed; he simply asked that appellant be given additional time to complete those services.